Citation Nr: 0922542	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-10 561	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for left ear hearing loss has been 
received.  

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to an increased (compensable) rating for 
service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to November 
1964.

In a March 1965 rating decision, the RO denied a claim for 
service connection for bilateral hearing loss.  The Veteran 
appealed that decision; and, in an October 1966 decision, the 
Board granted service connection for right ear hearing loss, 
but continued to deny service connection for left ear hearing 
loss.  An April 1967 RO rating decision implemented the grant 
of service connection and assigned a noncompensable rating, 
effective November 7, 1964.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision, in which 
the RO declined to reopen the claim for service connection 
for left ear hearing loss, and denied a claim for an 
increased rating for left ear hearing loss.  The Veteran 
filed a notice of disagreement (NOD) later that month, and 
the RO issued a statement of the case (SOC) in February 2006.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in March 2006.

In April 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.  A 
transcript of that hearing is of record.  During the hearing, 
the Veteran was afforded an additional 30 days in which to 
furnish evidence.  See 38 C.F.R. § 20.800.  

In May 2009, within the 30 day abeyance period, the Veteran's 
attorney forwarded to the Board additional medical evidence 
along with a signed waiver of the Veteran's right to have 
that evidence considered by the agency of original 
jurisdiction.  

In view of the Board's favorable decision on the request to 
reopen, the Board has characterized that portion of the 
appeal involving left ear hearing loss as encompassing the 
first two matters set forth on the title page.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In an October 1966 decision, the Board denied a claim for 
service connection for left ear hearing loss.  

3.  The evidence received since the October 1966 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, that relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for left ear hearing loss, and that raises 
a reasonable possibility of substantiating the claim.

4.  The Veteran's hearing was found to be normal on 
examination for induction into service; however, the evidence 
clearly and unmistakably demonstrates that left ear hearing 
loss predated service and was not aggravated thereby.    

5.  Pertinent to the claim for an increased rating, 
audiometric testing has revealed no worse than Level V 
hearing in the right ear and Level I hearing in the 
nonservice-connected left ear.




CONCLUSIONS OF LAW

1.  The October 1966 Board decision that denied service 
connection for left ear hearing loss is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100(a) (2008).  

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
left ear hearing loss are met.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for service connection for left ear hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2008).

4.  The criteria for an increased (compensable) rating for 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.7, 4.85 
(Diagnostic Code 6100) and 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the petition to reopen the 
claim for service connection for left ear hearing loss, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have 
been accomplished.  

Regarding the claim for service connection for left ear 
hearing loss, and the claim for a compensable rating for 
right ear hearing loss, notice requirements under the VCAA 
essentially require VA to notify a claimant of any evidence 
that is necessary to substantiate the claim(s), as well as 
the evidence that VA will attempt to obtain and which 
evidence he or she is responsible for providing.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application 
for benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate each claim, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The June 2005 RO rating decision reflects 
the initial adjudication of each claim after issuance of the 
April 2005 letter.  Hence, this letter meets the VCAA's 
timing of notice requirements. 

Specific to the claim for increase, the February 2006 SOC set 
forth the criteria for higher ratings (which suffices, in 
part, for Dingness/Hartman, notwithstanding the fact that the 
SOC post-dates the rating decision on appeal).

The Board notes that the appellant has not been provided 
specific notice regarding VA's assignment of disability 
ratings and effective dates.  However, the absence of such 
notice is not shown to prejudice the Veteran.  Because the 
Board herein denies the claim for service connection and the 
claim for increase, no disability rating or effective date is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

The Board also notes that the Veteran has not been furnished 
a letter that specifically meets the requirements of Vazquez-
Flores.  Again, however, the absence of such notice is not 
shown to prejudice the Veteran.  Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim.  Vasquez-Flores, 22 Vet. 
App. at 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007).  In this case, the claims file reflects that the 
Veteran had actual knowledge of the information and evidence 
necessary to support his claim for a higher rating.  During 
the April 2009 Board hearing, he described problems 
associated with his hearing loss and its effect on his 
activities of daily life.  In addition, the Board notes that 
the Veteran has submitted a private audiogram in May 2009, 
indicating that he understands the type of evidence necessary 
to support the claim.  These actions indicate an awareness on 
the Veteran's part on what is needed to establish his 
entitlement to a higher rating. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent objective 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of a May 2005 VA 
audiological evaluation.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
April 2009 Board hearing, along with various written 
statements provided by the Veteran, and by his family 
members, a former teacher, and representative, in his behalf.  
The Board also finds that no additional RO action to further 
develop the record in connection with any of these claims i 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of any matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Petition to Reopen

In October 1966, the Board denied a claim for service 
connection for left ear hearing loss.  The evidence then 
before the Board included service treatment records (to 
include those reflecting audiogram results in January 1962 
and May 1964); the reports of a VA examination and 
audiological evaluation in January 1965, as well as the 
reports of audiological evaluations in September 1965 and 
November 1965; and the transcript of a March 1966 hearing.  
In its decision, the Board find that the Veteran's hearing 
loss predated service and was not aggravated thereby.

Unless the Chairman orders reconsideration or another 
exception to finality applies, a Board decision is final as 
of the date rendered.  See 38 U.S.C.A. §§ 7103, 7104(a); 
38 C.F.R. § 20.1100(a).  Here, the October 1966 Board 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis. 

However, VA can reopen and review a previously denied claim 
if new and material evidence is submitted by or on behalf of 
a veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In this appeal, the Veteran filed a petition to reopen the 
claim for service connection for left ear hearing loss in 
March 2005.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence 
as evidence not previously submitted to agency decision 
makers and "material" evidence as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, among the evidence received since the October 
1966 decision is the report of a June 2006 private hearing 
evaluation conducted by L.G.F., Ph.D.  This report includes 
the examiner's opinion addressing the matter of a 
relationship between the Veteran's current left ear hearing 
loss and service.  This evidence had not been considered by 
agency adjudicators in connection with the previously denied 
claim, and the evidence is neither cumulative nor redundant 
of evidence previously of record.  Thus, it constitutes "new" 
evidence.  Moreover, since the evidence suggests that the 
Veteran's left ear hearing loss may be associated with 
service, the evidence relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
left ear hearing loss are met.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

B.  Service Connection Claim

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In adjudicating a claim for VA benefits, VA is responsible 
for determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the July 1962 enlistment examination report 
indicates that the Veteran had normal hearing (as measured by 
whispered voice testing) in each ear at that time.  Thus, the 
presumption of soundness attaches unless there is clear and 
unmistakable evidence of a pre-existing disability that was 
not aggravated by service.  

The claims file contains a report of audiometric testing 
conducted prior to service, in January 1962, which reveals 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
30
LEFT
15
45
30
45
40

These findings meet the criteria for a hearing loss 
disability for the left ear under 38 C.F.R. § 3.385.  

Audiometric testing conducted in May 1964, in conjunction 
with physical evaluation board proceedings, reveals the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
30
40
LEFT
25
40
50
35
40

These findings also meet the criteria for a hearing loss 
disability for the left ear under 38 C.F.R. § 3.385.  

The report of the physical evaluation board proceedings in 
July 1964 reflects the testimony of Dr. M.L., Senior 
Assistant Surgeon at U.S. P.H.S. Hospital.  Dr. M.L. 
testified, based on the January 1962 results, that the 
Veteran had a hearing loss disability in the left ear prior 
to service, and that the changes noted on the May 1964 
examination were probably within the normal range of 
difference in the technique of doing the audiogram.  It was 
his opinion that the left ear acuity had not changed since 
entry into service.  

The Board finds the January 1962 audiogram and the testimony 
of Dr. M.L. to be clear and unmistakable evidence of a pre-
existing hearing loss disability that was not aggravated by 
active service.  To the extent that the service entrance 
examination results imply otherwise, the Board notes that 
those results were obtained by a different testing method 
(whispered voice).  Thus, they do not directly contradict the 
January 1962 results.  Moreover, Dr. M.L. had access to the 
Veteran's medical records, and his opinion is that the 
Veteran had a hearing loss disability in the left ear prior 
to service.  

Moreover, Dr. M.L.'s opinion that the January 1962 results 
represent pre-existing disability is not directly 
contradicted by any other opinion.  The Board acknowledges 
that the Veteran submitted the opinion of a private doctor 
(L.G.F.), which was explicitly premised on her presumption 
that the Veteran's hearing was normal prior to enlistment.  
However, she did not make a specific finding on this 
question.  In effect, this aspect of her opinion is 
inconclusive.  Although she acknowledged the January 1962 
test results, she did not state an opinion as to whether 
those results represented pre-existing disability.  Moreover, 
although she recounted the Veteran's assertion that middle 
ear congestion interfered with the January 1962 results, she 
did not comment on whether this was, in fact, possible or 
likely.  By contrast, Dr. M.L. suggested in his testimony 
that normal hearing evaluation procedure would be to inspect 
the ear canals prior to the audiogram, and to ask the patient 
to return at a later time if a head cold was suspected.  

The Board also acknowledges the contention of the Veteran's 
representative, as reflected in the April 2009 hearing 
transcript, that the January 1962 audiogram is "a piece of 
paper with somebody's signature on it that doesn't say how 
they were trained, if they were trained, [or ]the conditions 
the audiogram was given under," and that it should therefore 
not be used as medical evidence.  However, Dr. M.L., a 
medical professional did not raise any concerns regarding the 
validity of the audiogram, but accepted it as accurate.  The 
Veteran's representative has not pointed to any defect in the 
report that would cause the Board to question the 
qualifications of the individual who administered the test.  
As such, the Board accepts the January 1962 audiogram as 
competent evidence of the Veteran's hearing acuity at the 
time it was administered.  

As there is no opinion that directly conflicts with pertinent 
details of Dr. M.L.'s opinion, or with the results of the 
January 1962 audiogram, the Board concludes that clear and 
unmistakable evidence demonstrates that the Veteran's left 
ear hearing loss disability predated service.  

Regarding whether the pre-existing hearing loss was 
aggravated by service, the Board again relies on the opinion 
of Dr. M.L. (stated just prior to the Veteran's discharge) 
that the left ear acuity had not changed since entry into 
service.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (the credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators).  

The Board notes that, while Dr. L.G.F. stated that the 
episode of otitis media in service "could" have contributed 
to his hearing loss, an opinion so stated is too speculative 
in nature to establish an etiological relationship.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Further, as 
regards her opinion that hearing loss documented at discharge 
likely occurred during his time served in the military, this 
opinion was premised on her presumption that the Veteran's 
hearing was normal at entry.  As discussed above, the Board 
has found otherwise.  Therefore, as Dr. L.G.F.'s opinion is 
premised on factual error, it is not considered credible as 
to the matter of aggravation.  The Board notes that as a 
medical opinion can be no better than the facts alleged by a 
veteran, an opinion based on an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  

Therefore, the Board concludes that the evidence clearly and 
unmistakably demonstrates that the Veteran's left ear hearing 
loss predated service and was not aggravated thereby.  
Accordingly, the presumption of sound condition does not 
attach with respect to left ear hearing loss; and, as there 
was no in-service aggravation, service connection for left 
ear hearing loss is not warranted.  

In addition to the medical evidence, the Board has carefully 
considered the written statements of the Veteran (and those 
provided, on his behalf, by family members, a former teacher 
and his representative) indicating that his left ear hearing 
loss did not predate service, but was incurred therein.  The 
Board notes that a layperson is competent to report on 
matters observed or within his or her personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, to 
whatever extent the Veteran-and others, through arguments 
made on the Veteran's behalf-attempt to support the claim on 
the basis of assertions, alone, the Board points out that the 
matters of diagnosis and etiology (medical relationship) upon 
which this case turns are matters within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-138 (1994).  As laypersons not shown to have 
appropriate medical training and expertise to competently 
render a probative (i.e., persuasive) opinion on a medical 
matter, neither the Veteran nor any of the above-named 
individuals is competent to provide A probative (persuasive) 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for left ear hearing loss must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as a preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

C.  Increased Rating Claim

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I.  38 C.F.R. § 4.85.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86:

When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
a compensable rating for right ear hearing loss has not been 
met at any point pertinent to the claim for increase.

The report of an audiological evaluation in May 2005 reveals 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
65
70
70
LEFT
50
65
65
60
65

The pure tone average for the right ear was 65.  Speech 
recognition ability was reported as 86 percent in the right 
ear.  The diagnosis was severe sensorineural loss in the 
right ear. 

The report of a private audiological evaluation in June 2006 
reveals pure tone thresholds, in decibels (charted 
graphically), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
70
75
75
65
LEFT
55
75
75
75
70

The examiner reported averages for three frequencies, which 
does not comply with VA regulations.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The four frequency average for the 
right ear (calculated by the Board) is 71.  Speech 
recognition ability was reported as 88 percent in the right 
ear.  The diagnosis was sloping moderate to severe hearing 
loss.  

Applying the method for evaluating hearing loss to the 
results of the Veteran's audiological evaluations, the May 
2005 audiometric evaluation reveals Level III hearing in the 
right ear, based on application of the reported findings to 
Table VI.  As service connection is not in effect for left 
ear hearing loss, the left ear is assigned a Level I.  
Application of these findings to Table VII corresponds to a 
noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100.  

The May 2005 results reveal an exceptional pattern of hearing 
loss, as each of the puretone thresholds at the specified 
frequencies is 55 decibels or more.  However, applying the 
alternative method for evaluating hearing loss to the results 
of the Veteran's May 2005 audiological evaluation, reveals 
Level V hearing in the right ear, based on application of the 
reported findings to Table VIA.  Application of these 
findings to Table VII corresponds to a noncompensable rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The June 2006 audiological evaluation reveals Level III 
hearing in the right ear.  As service connection is not in 
effect for left ear hearing loss, the left ear is assigned a 
Level I.  Application of these findings to Table VII 
corresponds to a noncompensable rating.  

The June 2006 results also reveal an exceptional pattern of 
hearing loss, as each of the puretone thresholds at the 
specified frequencies is 55 decibels or more.  However, 
applying the alternative method for evaluating hearing loss 
to the results of the Veteran's June 2006 audiological 
evaluation, reveals Level VI hearing in the right ear, based 
on application of the reported findings to Table VIA.  
Application of these findings to Table VII corresponds to a 
noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100.  

The Board in no way discounts the Veteran's difficulties, or 
his assertions that his right ear hearing loss should be 
rated higher, however, it must be emphasized that the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometry results are 
obtained.  Hence, the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the Veteran's audiometry results.  See 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.1 (2008).

As a final point, the Board recognizes that in the 
audiological evaluation reports of record, the audiologists 
did not discuss the functional effects of the Veteran's 
bilateral hearing loss.  While such factors would be relevant 
to a claim for a higher rating on an extra-schedular basis 
(see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, 
neither the Veteran nor his representative has asserted the 
Veteran's entitlement to an extra-schedular rating for 
bilateral loss, and such is not otherwise raised by the 
evidence of record.  See Colayong v. West, 12 Vet. App. 524, 
536 (1999).  Hence, the absence of findings as to functional 
effects does not render the audiological evaluation reports 
inadequate for rating purposes.

For all the foregoing reasons, there is no basis for staged 
rating of the Veteran's right ear hearing loss, pursuant to 
Hart, and the claim for a compensable rating must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
given the mechanical method of deriving schedular ratings for 
hearing loss, that doctrine is not for application..  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App 
at 53-56.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for left ear hearing 
loss has been received, the appeal is granted.

Service connection for left ear hearing loss is denied.  

An increased (compensable) rating for right ear hearing loss 
is denied.  


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


